Name: 2004/732/CFSP:Political and Security Committee Decision BiH/1/2004 of 21 September 2004 on the acceptance of third States' contributions to the European Union military operation in Bosnia and Herzegovina
 Type: Decision
 Subject Matter: defence;  international security;  Europe;  cooperation policy
 Date Published: 2004-10-27; 2006-06-07

 27.10.2004 EN Official Journal of the European Union L 324/20 POLITICAL AND SECURITY COMMITTEE DECISION BiH/1/2004 of 21 September 2004 on the acceptance of third States' contributions to the European Union military operation in Bosnia and Herzegovina (2004/732/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular Article 25, third paragraph, thereof, Having regard to the Council Joint Action 2004/570/CFSP of 12 July 2004 on the European Union military operation in Bosnia and Herzegovina (1), and in particular Article 11(2) thereof on the participation of third States, Whereas: (1) Upon request of the Political and Security Committee and in accordance with the tasking by the European Union Military Committee (EUMC), the EU Operation Commander and EU Force Commander have conducted the Force Generation and Manning Conferences on 15 September 2004. (2) On 20 September 2004, following the recommendation of the EU Operation Commander on third States' contributions, the EUMC agreed to recommend to the Political and Security Committee to accept these third States' contributions. (3) The Copenhagen European Council adopted on 12 and 13 December 2002 a Declaration stating that the Berlin plus arrangements and the implementation thereof will apply only to those EU Member States which are also either NATO members or parties to the Partnership for Peace, and which have consequently concluded bilateral security agreements with NATO, HAS DECIDED AS FOLLOWS: Article 1 Third States' contributions Following Force Generation and Manning Conferences, contributions from the third States set out in the Annex are accepted for the EU military operation in Bosnia and Herzegovina. Article 2 Entry into force This Decision shall enter into force on the day of its adoption. Done at Brussels, 21 September 2004. For the Political and Security Committee The Chairperson A. HAMER (1) OJ L 252, 28.7.2004, p. 10. ANNEX LIST OF THIRD STATES REFERRED TO IN ARTICLE 1  Argentina  Bulgaria  Canada  Chile  Morocco  New Zealand  Norway  Romania  Switzerland  Turkey